DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on December 05, 2018 and preliminary amendment concurrently filed therewith.  In virtue of this preliminary amendment, claims 1-7 are now pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “acquisition units”, “detection units” and “light fixture units” recited in claims 5-7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Claim 1, in line 2, “the” should be deleted
Claim 1, in line 3, “a number” should be changed to --the number--
Claim 1, in line 9, “a” should be changed to --the--
Claim 2, in line 2, “a” should be changed to --the--
Claim 2, in line 2, --the-- should be inserted before “step”
Claim 2, in line 3, “it” is not clear what of the “it” applicant intended to be?
Claim 3, in line 2, --the-- should be inserted before “step”
Claim 3, in line 3, “N1, N2, N3, …, Nx” should be changed to --N1 to Nx--
Claim 3, in line 5, --the-- should be inserted before “step”
Claim 3, in line 8, “N1, N2, N3, …, Nx” should be changed to --N1 to Nx--
Claim 3, “N”, “x” and “p” should need to be defined as positive numbers thereof
Claim 4, in line 2, --the-- should be inserted before “step”
Claim 4, in line 4, --the-- should be inserted before “step”
Claim 4, in line 5, “a” should be changed to --the--
Claim 4, in line 7, “a” should be changed to --the--
Claim 4, “W” and “L” should need to be defined as positive numbers thereof
Claim 5, in line 2, --the-- should be inserted before “step”

Claim 6, in line 7, “a” should be changed to --the--
Claim 7, in line 2, --the-- should be inserted before “step”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Casey et al. (US 2018/0167547).
With respect to claim 1, Casey discloses in figure 1 an intelligent lighting control method based on a number of persons, characterized by comprising the following steps S1: counting a number of persons within a target area (paragraph 0108, e.g., “the visible light sensor 180 may also be configured to operate in the occupant count mode and may execute an occupant count algorithm to count the number of occupants a particular region of interest”); S2: dividing the target area into m detection sub-areas (paragraph 0270, e.g., “the network device and/or sensor may automatically divide the region of interest into the number of sub-areas”), and counting a number of the detection sub-areas where a person is present (paragraph 0190, e.g., the visible light sensor 180 may mask the door and count the number of users in the room 102” as a sub-area thereof); S3: selecting a lighting color of an indoor light fixture based on the number of persons within the target area (paragraph 0141-0152  e.g., having selecting target color levels 

    PNG
    media_image1.png
    640
    882
    media_image1.png
    Greyscale

With respect to claim 5, Casey discloses that wherein in step S1, a plurality of acquisition units (180, e.g., having a plurality of visible light sensor 180 in the room 102 for counting the number of users thereof as described in paragraph 0190) are used to count the number of persons within the target area, and the plurality of acquisition units are installed at different locations (see figure 1 and paragraph 0190).

With respect to claim 7, Casey discloses that wherein the indoor light fixture includes a plurality of light fixture units (172-178, e.g., lighting fixtures), and the plurality of light fixture units are installed at different locations (see figure 1).
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Deese et al. – US 2017/0048950
Prior art Baker et al. – US 2017/0038787
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        April 12, 2021